Exhibit 23.1 JAMES STAFFORD James Stafford, Inc. Chartered Accountants Suite 350 – 1111 Melville Street Vancouver, British Columbia Canada V6E 3V6 Telephone +1 Facsimile +1 Consent of Independent Registered Public Accounting Firm The Board of Directors Kid’s Book Writer Inc. We consent to the incorporation of our report dated 28 July 2010, with respect to the balance sheet of Kid’s Book Writer Inc. (the “Company”) as at 30 April 2010 and the statements of operations, cash flows and changes in stockholders’ deficiency for the year then ended in the Annual Report on Form 10-K of the Company dated 28 July 2010. /s/ James Stafford Vancouver, Canada Chartered Accountants 28 July 2010
